Order entered September 12, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00106-CR

                             SUZANNE BATTLES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 5
                                  Dallas County, Texas
                           Trial Court Cause No. MB1050867

                                         ORDER
        The State’s September 10, 2014 motion to extend time to file a brief is GRANTED, and

the State’s brief received in this Court on September 10, 2014 is ORDERED filed as of that

date.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE